DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/01/2022 is entered and acknowledged by the Examiner. Claims 87 and 105-106 have been amended. Claims 1-37, 39-84, and 86 were canceled. Non-elected claim 38 was previously withdrawn by the Examiner. Claims 85 and 87-106 are currently pending in the instant application. 
The objection to the disclosure due to minor informality is withdrawn in view of Applicant’s amendment.
The objection of claim 95 as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is maintained.
The rejection of claims 105-106 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 85, 87-93, 98-99, and 103-106 under 35 U.S.C. 102(a)(2) as being anticipated by Cho (WO 2016/153322 Al, an English equivalent to US 2018/0083263 Al is be applied) is maintained.
The rejection of claims 94, 96, 97, and 100 under 35 U.S.C. 103 as being unpatentable over Cho in view of Alias (US 2011/0165468 A1) is maintained.
The rejection of claims 101-102 under 35 U.S.C. 103 as being unpatentable over Cho is maintained.
Response to Arguments
Applicant's arguments filed on 04/01/2022 have been fully considered but they are not persuasive. 
At pages 8-10 of the remark, Applicant’s main argument is Cho heat treatment, in paragraph [0050]), differs from step (d) of independent claim 85 in that no prior milling in an oxidant solvent has been carried out. The Examiner respectfully disagrees with the Applicant’s remark.
Cho discloses a method for preparing a silicon-based anode active material comprising the steps of (See Figure 2):

    PNG
    media_image1.png
    506
    276
    media_image1.png
    Greyscale

At step S10 of Cho, Cho discloses a pulverizing process (milling) to make coarse silicon particles into nanoparticles having an average particle diameter within a range of 20-300 nm (See [0040]). 
At step S20 of Cho, Cho discloses a step for oxidation of the milled silicon in a solution mixture of solvent and an oxygen-containing liquid hydrocarbon (See [0041]). Cho also discloses that the solution includes a binder (claimed pyrolytic carbon precursor, e.g., PVP) to form a carbon-based conductive layer onto the milled silicon prior to heat treatment (See [0046] and [0047]). 
At steps S30 to S50 of Cho, Cho discloses the milled silicon are stirred with the solution mixture to form a mixed solution or slurry (See [0042]). Cho also discloses a pulverizing operation can be done simultaneously regarding the slurry, the surfaces of thee milled silicon are chemically oxidized by at least one of compression stress or shearing stress induced on the surfaces of the silicon during pulverizing, and thus intermediate particles including core of silicon and shell of silicon oxide surrounding the silicon core are formed (See [0043] and [0051]). In other words, the oxidation and core-shell silicon particles are formed in the slurry with milling (pulverizing to created compression stress). The silicon of Cho is stirred with the solution mixture and simultaneously pulverized to form the mixed solution or the slurry. Thus, the silicon particles of Cho are milled in a solvent.
Cho further discloses a heat treatment may be additionally performed at a low temperature of 50-200°C during oxidation process (See [0050]). In other words, the silicon particles of Cho are milled in a solvent to oxidize the solvent and a heat treatment may be additionally performed at low temperature of 50-200°C. Thus, the heat treatment of Cho, in paragraph [0050], is not differ from step (d) of independent claim 85 as argued. The heat treatment of Cho, is preform during (simultaneously) or after milling in an oxidant solvent has been carried out to form a mixed solution or slurry containing silicon core surrounded by silicon oxide shell and/or carbon-based conductive layer coated thereon.
Based on the above rationale, the rejections are maintained for the reasons of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761